Exhibit 10.1

 

Execution Version

 

AMENDMENT TO
CLASS A CONVERTIBLE PREFERRED UNIT AND WARRANT
PURCHASE AGREEMENT

 

This AMENDMENT TO CLASS A CONVERTIBLE PREFERRED UNIT AND WARRANT PURCHASE
AGREEMENT (this “Amendment”), dated as of June 23, 2016, is entered into by and
among (i) NGL Energy Partners LP, a Delaware limited partnership
(the “Partnership” or “Seller”), (ii) Highstar NGL Prism/IV-A Interco LLC, a
Delaware limited liability company, and Highstar NGL Main Interco LLC, a
Delaware limited liability company (together, the “Purchasers” and each, a
“Purchaser”) and (iii) NGL CIV A, LLC, a Delaware limited liability company
(“Assignee”).  The Partnership, the Purchasers and the Assignee are hereinafter
referred to collectively as the “Parties” and each, individually, as a “Party.”

 

RECITALS

 

WHEREAS, the Partnership and the Purchasers are party to that certain Class A
Convertible Preferred Unit and Warrant Purchase Agreement dated as of April 21,
2016 (the “Agreement”);

 

WHEREAS, pursuant to that certain Option Agreement (the “Option Agreement”),
dated as of June 22, 2016, by and among the Partnership and the Purchasers, the
Partnership granted to the Purchasers the option to purchase (the “Option”) at
the Second Closing an additional 3,323,695 Class A Convertible Preferred Units
and an additional 729,186 Warrant Exercise Units;

 

WHEREAS, on June 22, 2016, the Purchasers exercised the Option in full;

 

WHEREAS, pursuant to that certain Assignment Agreement (the “Assignment
Agreement”), dated as of the date hereof, by and among the Purchasers and
Assignee, the Purchasers assigned their rights and obligations under the
Agreement to acquire 8,309,237 Class A Convertible Preferred Units and 1,822,963
Warrant Exercise Units at the Second Closing to Assignee, and Assignee became
party to and bound by the provisions of the Agreement; and

 

WHEREAS, the Parties desire to amend the Schedules to the Agreement as provided
in this Amendment to reflect the transactions contemplated by the Agreement, the
Option Agreement and the Assignment Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, each
of the Parties hereby agrees as follows:

 

1.                                      Definitions.  Terms used in this
Amendment that are defined in the Agreement shall, when used herein, have the
meanings ascribed to them in the Agreement unless otherwise defined in this
Amendment.

 

--------------------------------------------------------------------------------


 

2.                                      Amendment to Agreement.

 

a.                                      The table set forth on Schedule A to the
Agreement shall be deleted and replaced in its entirety with the following:

 

Purchaser

 

Class A Convertible
Preferred Units

 

Warrant Exercise
Units

 

Purchase Price

 

 

 

 

 

 

 

 

 

Highstar NGL Prism/IV-A Interco LLC

 

4,901,760

 

1,075,397

 

$

58,991,700.00

 

 

 

 

 

 

 

 

 

Highstar NGL Main Interco LLC

 

3,407,477

 

747,566

 

$

41,008,300.00

 

 

b.                                      The table set forth on Schedule B to the
Agreement shall be deleted and replaced in its entirety with the following:

 

Purchaser

 

Class A Convertible
Preferred Units

 

Warrant Exercise
Units

 

Purchase Price

 

 

 

 

 

 

 

 

 

Highstar NGL Prism/IV-A Interco LLC

 

1,960,704

 

430,159

 

$

23,596,680.00

 

 

 

 

 

 

 

 

 

Highstar NGL Main Interco LLC

 

1,362,991

 

299,027

 

$

16,403,320.00

 

 

 

 

 

 

 

 

 

NGL CIV A, LLC

 

8,309,237

 

1,822,963

 

$

100,000,000.00

 

 

3.             Cancellation of Outstanding Warrants.  The Parties agree that the
Warrants bearing warrant certificate numbers 001 and 002 that were executed and
delivered by the Partnership to the applicable Purchaser on the Initial Closing
Date (such Warrants, the “Outstanding Warrants”) shall, effective as of the
Second Closing Date, be deemed to have been surrendered to the Partnership for
cancellation and cancelled by the Partnership, such that the Outstanding
Warrants shall, effective as of the Second Closing Date, terminate and be of no
further force and effect. In consideration for each Purchaser’s surrender and
cancellation of its Outstanding Warrant, at the Second Closing, the Partnership
shall issue to each Purchaser a new Warrant exercisable for the number of
Warrant Exercise Units set forth across from such Purchaser’s name on Schedule A
to the Agreement, as amended by this Amendment.  The cancellation of the
Outstanding Warrants and the issuance of the new Warrants shall be reflected in
the Partnership’s books for the registration of the Warrants and any transfers
thereof kept and maintained at the Partnership’s principal executive offices.

 

4.             Miscellaneous.  This Amendment shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and
assigns.  Except as specifically provided

 

--------------------------------------------------------------------------------


 

in this Amendment, the Agreement shall remain in full force and effect pursuant
to the terms and conditions thereof. The Parties hereby ratify and confirm the
Agreement as hereby amended.

 

(Signature pages follow)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have each caused this Amendment to be duly
executed as of the date first set forth above.

 

 

SELLER:

 

 

 

 

NGL ENERGY PARTNERS LP

 

 

 

 

By: NGL Energy Holdings LLC,

 

its general partner

 

 

 

 

 

 

 

By:

/s/ H. Michael Krimbill

 

Name:

H. Michael Krimbill

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

PURCHASERS:

 

 

 

 

HIGHSTAR NGL PRISM/IV-A INTERCO LLC

 

 

 

 

By: Highstar Capital GP IV, L.P.,

 

its managing member

 

 

 

By: Highstar Capital GP IV, LLC,

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Christopher Beall

 

Name:

Christopher Beall

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Jared Parker

 

Name:

Jared Parker

 

Title:

Authorized Signatory

 

Amendment to Class A Convertible Preferred Unit and Warrant Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

HIGHSTAR NGL MAIN INTERCO LLC

 

 

 

 

By: Highstar Capital GP IV, L.P.,

 

its manager

 

 

 

 

By: Highstar Capital GP IV, LLC,

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Christopher Beall

 

Name:

Christopher Beall

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Jared Parker

 

Name:

Jared Parker

 

Title:

Authorized Signatory

 

 

 

 

ASSIGNEE:

 

 

 

 

NGL CIV A, LLC

 

 

 

 

By: Highstar Capital NGL Co-Invest Manager LLC,

 

its managing member

 

 

 

 

By: Highstar Capital GP IV, L.P.,

 

its managing member

 

 

 

 

By: Highstar Capital GP IV, LLC,

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Christopher Beall

 

Name:

Christopher Beall

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Jared Parker

 

Name:

Jared Parker

 

Title:

Authorized Signatory

 

Amendment to Class A Convertible Preferred Unit and Warrant Purchase Agreement

 

--------------------------------------------------------------------------------

 